Citation Nr: 0325229	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for spastic colon as 
secondary to service-connected residuals of a hernioplasty 
and hydrocele repair.  

2.  Entitlement to service connection for residuals of 
bilateral hip, ankle, and left knee injuries.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Lincoln, Nebraska Department of Veterans 
Affairs (VA) Regional Office (RO).  

In March 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The issues of entitlement to service connection for residuals 
of bilateral hip, ankle, and left knee injuries, hypertension 
and hemorrhoids are addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issue of entitlement to service connection for spastic 
colon has been completed.  

2.  Spastic colon is not shown during active service or for 
many years following separation.

3.  The competent and probative evidence of record 
establishes that this disorder has not been linked to service 
on any basis, and is not causally related to service-
connected residuals of a hernioplasty and hydrocele repair.  


CONCLUSION OF LAW

Spastic colon was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by service-connected residuals of a hernioplasty 
and hydrocele repair.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show treatment for or a 
diagnosis of spastic colon.  They show the veteran was 
admitted for abdominal pain and swelling in the right groin 
area.  The impression was incarcerated right inguinal hernia, 
which was felt to be obstructed.  He underwent a reduction of 
the hernia during a laparotomy and an appendectomy and 
hydrocelectomy.  No bowel resection was performed.  He later 
developed penile and scrotal swelling especially on the right 
side.  He underwent evacuation of the scrotal hematoma.  The 
final diagnosis was right inguinal hernia and a scrotal 
hematoma, which was secondary to the surgery.  

The service medical records show the veteran was seen on 
follow-up examination for complaints of a lump in the scrotal 
area.  He was admitted in December 1964 for possible repair 
of an incisional hernia.  On re-evaluation surgery was ruled 
out because he was relatively asymptomatic from the 
incisional hernia.  The diagnosis was hernia of incision 
following an operation, abdominal wall, secondary to a right 
paramedian incision for an incarcerated right inguinal 
hernia.  




The veteran was admitted in February 1965 for a thoracic 
injury sustained during a parachute jump.  The examiner noted 
the prior incisional scar during examination.  X-ray 
examination revealed a compression fracture of the T7 
vertebra.  The diagnosis was vertebral compression fracture 
and postoperative ventral hernia.  

The June 1965 separation medical examination report includes 
a reference to the surgical scar.  The remaining clinical 
examination, including the abdomen and viscera, was normal.  
In the report of medical history the veteran denied a history 
of frequent indigestion and stomach or intestinal trouble.  

The veteran underwent a post-service VA general medical 
examination and a special VA orthopedic examination.  He 
denied any complaints except for intermittent back 
difficulty.  Examination showed the abdomen was flat and 
soft.  There was a well-healed right paramedian surgical 
scar.  

Private medical records show the veteran was hospitalized 
later that month for a small bowel obstruction secondary to 
adhesions.  He underwent exploratory surgery and release of 
the adhesions.  The discharge report lists him as recovered.  

In a July 2001 statement the veteran related a history of the 
inservice and post-service surgeries.  He stated that he had 
difficulty controlling his bowels after eating a meal.  

The veteran underwent a VA compensation examination in 
October 2001.  The examiner reported a history of the 
inservice surgery.  The veteran denied vomiting, hematemesis 
and melena.  He complained of soft stools, frequent diarrhea 
and occasional abdominal discomfort, but he denied nausea and 
vomiting.  Based on the physical examination the diagnosis 
was status post appendectomy, large abdominal scar on the 
right, status post hernioplasty and hydrocele repair on the 
right side and a current variocele above the right testicle.  

In April 2002 the RO received copies of private medical 
treatment records.  In September 1991 the veteran was 
admitted with complaints of abdominal pain.  He stated that 
he had developed epigastric crampy abdominal pain following a 
breakfast of navy beans with hot salsa.  He became 
diaphoretic and began to vomit clear liquid.  He was referred 
to the hospital for possible small bowel obstruction.  He 
reported having had six previous surgeries for adhesions and 
bowel obstructions.  He denied hematemesis and melena.  The 
pain subsided several hours later and he then had a large 
bowel movement.  Thereafter, he had no further pain and had 
eaten three meals by the following morning without further 
problems.  On examination the abdomen was slightly distended 
but it was not tympanitic.  Bowel sounds were normal.  There 
was no abdominal pain, rebound, or rigidity.  The remainder 
of the physical was within normal limits.  The impression was 
rule out acute small bowel obstruction, rule out acute 
gastritis, rule out acute pancreatitis and rule out acute 
gastroenteritis.  

The veteran underwent VA medical examinations in May 2002.  
The examiner certified that he reviewed the claims folder in 
connection with the examinations.  During the digestive 
conditions examination the examiner reported a history of the 
inservice surgical procedures.  The veteran related that he 
noticed some abdominal discomfort and difficulty having a 
bowel movement at that time due to pain from the abdominal 
incision.  He stated that he had abdominal wall tenderness 
after the second inservice surgery but no intestinal 
problems.  He stated that he had fairly normal bowel 
movements after this but he had continued abdominal pain.  

He stated that after the post-service surgical procedure in 
or about 1967 he really had no problems with pain in that 
area and he continued to have normal bowel movements.  He 
stated that he had had some problems with his bowel movements 
over the past several years.  On examination he had mildly 
increased bowel sounds.  There was no evidence of ventral 
hernia or remnants of a recurring inguinal hernia.  The 
diagnosis was right inguinal hernia with surgical repair with 
subsequent ventral hernia with surgical repair.  The same 
examiner also performed an intestines examination.  The 
veteran stated that around the 1980's he slowly started to 
notice a bit of abdominal cramping and he had the need for a 
bowel movement after eating.  


He stated that this had become a definite problem over the 
past 5-to-10 years.  He stated that virtually every time he 
ate a meal he had a bowel movement 20-to-30 minutes later.  
He denied any true nausea or vomiting from this, and his 
weight had been stable over the past several years.  Physical 
examination shows the examiner opined that, although it is 
possible that the veteran's intestinal condition was 
secondary to his service-connected hernia condition, this is 
really not a condition that is secondary to his previous 
hernia repair.  


Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  

When there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, the claimant will be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and a chronic disease such as peptic ulcer becomes 
manifest to a compensable degree within one year after 
termination of such service, such disease shall be presumed 
to have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  



In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue being decided.  In September 2001 
and April 2002, the RO notified appellant of the types of 
evidence required to substantiate his claim and that VA would 
obtain such records if their release were authorized.  The RO 
advised appellant to identify any evidence not already of 
record pertaining to the issue currently on appeal.  The RO 
advised appellant that it would obtain such evidence.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, the RO notified him of the 
requirements for service connection in the January 2002 
rating decision, the June 2002 rating decision and the August 
2002 Statement of the Case (SOC).  The RO also provided 
appellant with the reasons his claim could not be granted 
based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  

The RO has obtained all available post-service private 
medical treatment records.  



In April 2002 a private medical facility certified that the 
appellant's medical records pertaining to his 1966 hospital 
admission were destroyed.  The veteran has stated and 
testified that he has not received inpatient or outpatient 
treatment at VA.  

The appellant has undergone several VA compensation 
examinations.  Specifically, he underwent intestines and 
digestive conditions examinations in May 2002.  The examiner 
who performed these examinations certified review of the 
entire claims folder and the appellant's medical treatment 
records in connection with the examination.  This examiner 
conducted a current physical examination.  The examiner also 
rendered a specific medical opinion on the issue being 
decided based on all the evidence.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
another VA examination would substantiate the appellant's 
claim.  The examiner provided a specific medical opinion that 
appellant's spastic colon is not secondary to his service-
connected hernioplasty and hydrocele repair.  This is a 
competent medical opinion addressing the issue on appeal.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide this issue.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran seeks service connection for spastic colon.  He 
contends that this condition is attributable to the hernia 
surgery and hydrocele repair performed during active service.  
He testified that he incurred a small bowel defect as a 
result of the inservice surgery.  Transcript, p. 10 (March 
2003).  He also testified he received emergency medical 
treatment for this condition during his initial post-service 
year.  Tr., pp. 10-11.  He testified that he has had bowel 
problems since active service.  Tr., p. 13.  

The service medical records do not show treatment for or a 
diagnosis of spastic colon.  Although they do show that the 
veteran was admitted for abdominal pain and swelling in the 
right groin area in 1964, these records show the veteran was 
admitted for hernia repair and not small bowel problems.  
While the veteran now testifies that he experienced chronic 
small bowel problems ever since the inservice surgeries, he 
specifically denied a history of frequent indigestion and 
stomach or intestinal trouble in the June 1965 report of 
medical history.  

Moreover, during the May 2002 VA medical examination the 
veteran related that he noticed some abdominal discomfort and 
difficulty having a bowel movement due to pain from the 
abdominal incision but no intestinal problems.  He stated 
that, although he continued to have abdominal pain after the 
inservice surgery, he had fairly normal bowel movements.  He 
also stated that after the post-service surgical procedure in 
or about 1967, he really had no problems with pain in that 
area and he continued to have normal bowel movements.  

Finally, he stated that his problems with bowel movements had 
begun only during the past 5-to-10 years.  His testimony 
regarding the history of problems with bowel movements is 
inconsistent with these statements and therefore is not 
entitled to significant probative weight.  

Again, the service medical records do not show a diagnosis of 
spastic colon during active service.  The June 1965 
separation medical examination report shows that the abdomen 
and viscera were normal at that time.  

The evidence does not show a diagnosis of a chronic disease 
during the initial post-service year.  During the May 1966 VA 
general medical examination the veteran denied any complaints 
except for intermittent back difficulty.  In addition, 
examination showed the abdomen was flat and soft.  Although 
the veteran was hospitalized later that month for a small 
bowel obstruction, the records show this was due to 
adhesions.  He underwent exploratory surgery and release of 
the adhesions.  The discharge report lists him as recovered.  
There was no diagnosis of spastic colon.  The Board also 
notes that spastic colon is not one of the listed presumptive 
disabilities.  Therefore, the provisions of 38 C.F.R. 
§§ 3.307, 3.309 are not for application.  

The evidence shows that the veteran has a current diagnosis 
of spastic colon.  This diagnosis was made during the May 
2002 VA examination.  The Board must now determine whether 
the current disability is secondary to the inservice 
surgeries, i.e., proximately due to or the result of the 
veteran's service-connected disability.  This issue is 
medical in nature and requires competent medical evidence.  

While the veteran is competent to relate the fact that he has 
difficulty controlling his bowels after eating a meal, 
neither he nor his spouse are competent to relate this 
problem to a service-connected disability.  While, as lay 
witnesses they are competent to relate observable symptoms, 
they are not competent to render a competent medical nexus 
opinion on this issue.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The only medical evidence addressing this issue is the 
opinion contained in the May 2002 VA intestines examination 
report.  The report shows that the examiner certified review 
of the claims folder in connection with the examination.  
During the digestive conditions examination the examiner 
reported a history of the inservice surgical procedures.  
Based on the review and the examination, the examiner opined 
that, although it is possible that the veteran's intestinal 
condition was secondary to his service-connected hernia 
condition, this is really not a condition that is secondary 
to his previous hernia repair.  

The above medical opinion and findings constitute the 
probative evidence in this case on the issue of whether 
appellant's spastic colon is secondary to his service-
connected disability.  The Board cannot substitute its own 
medical opinion for those of qualified medical professionals.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (CAVC 
held that the Board may not rely on its own unsubstantiated 
medical conclusions).  

For these reasons, the Board finds that spastic colon is not 
shown during active service or for many years following 
separation and the probative evidence of record shows that 
this disability is not proximately due to, the result of, 
muchless aggravated by a service-connected disability.  The 
Board finds that the evidence is not evenly balanced in this 
case and concludes that service connection is not warranted 
for spastic colon on any basis.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).


ORDER

Entitlement to service connection for spastic colon is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  


The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran seeks entitlement to service connection for 
residuals of bilateral hip, ankle and left knee injuries.  
Essentially, he contends that these disabilities were 
incurred at the same time of his thoracic spine injury in the 
February 1965 parachute jump.  

Based on the veteran's statements and testimony, it appears 
that there are additional post-service medical records 
pertaining to the disabilities at issue.  The veteran has not 
been provided a VA compensation examination regarding the 
disabilities at issue.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veteran 
Claims Assistance Act of 2000 (VCAA) and its regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Thus, in view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




2.  The VBA AMC should request the 
veteran to specifically identify where, 
when and by whom he has been treated for 
and/or diagnosed with bilateral hip and 
ankle and left knee disorders, 
hypertension and hemorrhoids.  The 
veteran has already specified that there 
are outstanding medical employment 
records in the possession of the United 
States Postal Service.  

He has testified that he has been 
diagnosed and treated by Dr. NS 
(initials) for hypertension.  He 
testified he was hospitalized for 
hypertension approximately five years ago 
at Alegent Health, Immanuel Medical 
Center, 6901 North 72nd Street, Omaha, 
Nebraska 68122.  He also testified that 
he had been diagnosed and treated for 
hemorrhoids by Dr. WJ at a private 
practice in Omaha, Nebraska, since 1965.  

Dr. WJ is deceased but it remains unclear 
whether the treatment records are no 
longer available.  The veteran has 
submitted a written release for some of 
these records.  He should complete and 
submit any additional releases necessary 
to obtain the records.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).




4.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist including on a fee 
basis if necessarey for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
bilateral hip, ankle disorder and left 
knee disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should conduct any necessary 
testing or studies to render medical 
diagnoses and medical opinions in this 
case.  

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Does the veteran have a current hip 
disorder, ankle disorder, or a left knee 
disorder?  

(b)  For any disorder diagnosed, when is 
such disorder first shown medically based 
on the evidence of record?  

(c)  For any disorder diagnosed, what is 
the likelihood that it is attributable to 
the February 1965 parachute jump or 
residual to the injury sustained in the 
February 1965 parachute jump versus post-
service activities, including employment 
as a United States postal worker.  This 
opinion should address the absence of 
complaints or medical treatment or 
findings of hip, ankle and knee problems 
in the service medical records, the May 
1966 and November 1977 VA compensation 
examination reports.  This opinion should 
also address the private medical records 
dated in 1989, which show the veteran 
sustained a work-related injury and 
subsequently underwent left knee 
arthroscopic surgery for a torn medial 
meniscus.  

Any opinions expressed by the medical 
specialist should be accompanied by a 
complete rationale.  

5.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination by an appropriate specialist 
in internal medicine for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of hypertension 
and hemorrhoids.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  




The examiner should conduct any necessary 
testing or studies to render medical 
diagnoses and medical opinions in this 
case.  

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Does the veteran currently have 
hypertension and/or hemorrhoids?  

(b)  For any disorder diagnosed, when is 
such disorder first shown medically based 
on the evidence of record?  

(c)  For any disorder diagnosed, what is 
the likelihood that it is attributable to 
active service or proximately due to or 
the result of a service-connected 
disability?  

This opinion should address the absence 
of complaints or medical treatment or 
findings of hypertension or hemorrhoids 
in the service medical records, including 
the normal clinical examination findings 
in the June 1965 medical separation 
examination report, and in the May 1966 
VA compensation examination report.  

Any opinions expressed by the medical 
specialist should be accompanied by a 
complete rationale.  

6.  The VBA AMC should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  



In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
there responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA examination(s) may adversely 
affect the outcome of his claims for service connection.  
38 C.F.R. § 3.655 (2002).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



